 



EXHIBIT 10.31
Officer Compensation
2005

                                      Salary     Bonus     Stock Option  
Restricted Stock Name   Amount     Amount     Award   Award
 
                               
James J. Giancola,
  $ 535,000     $ 374,500       —       179,316 (1)(2)
President and Chief Executive Officer
                               
 
                               
Thomas A. Caravello,
  $ 168,000     $ 40,000       4,000       2,500  
Executive Vice President
                               
of Midwest Bank and Trust Company
                               
 
                               
Sheldon Bernstein,
  $ 181,245     $ 42,000       4,000       2,500  
Executive Vice President
                               
of Midwest Bank and Trust Company
                               
 
                               
Daniel R. Kadolph,
  $ 148,205     $ 30,000       2,000       2,000  
Senior Vice President
                               
and Chief Financial Officer
                               
 
                               
Mary M. Henthorn,
  $ 179,138     $ 42,000       4,000       2,500  
Executive Vice President
                               
of Midwest Bank and Trust Company
                               
 
                               
Edward H. Sibbald, (3)
  $ 184,000     $ —       —       —  
Executive Vice President
                               
of Midwest Bank and Trust Company
                               

 

(1)   Includes 150,000 shares pursuant to Mr. Giancola’s employment agreement
dated September 28, 2004; 30,000 shares vested January 1, 2005 and the remaining
120,000 shares will vest 30,000 each on January 1 of 2006, 2007, 2008, and 2009.
  (2)   Includes 29,316 shares in lieu of stock options for 100,000 shares of
the Company’s common stock pursuant to the amendment on December 29, 2005 to
Mr. Giancola’s employment agreement dated September 28, 2004.   (3)   Employment
ended December 31, 2005.

Each of the officers listed above have been granted a transitional employment
agreement and participate in the supplemental executive retirement plan.

 